MacLEAN, J.
The plaintiffs are manufacturers of clothing, and the defendants are contract tailors. This action was for the recovery *173of certain vests, delivered—the plaintiffs claim—to the defendants, to he made, and which they failed to return: The defendants denied retaining the vests without cause, claiming a lien upon them for services, and for the latter set up a counterclaim. Testimony was given at the trial as to how many vests were delivered, and how many were returned, and as to whether a demand had been made. After the case was submitted, however, a stipulation was altered into between the parties, waiving any and all objections to the evidence, and giving the justice “power to decide the entitled cause on the whole evidence, and render any judgment that he saw fit,” or, in effect, making the learned justice an arbiter of the whole controversy between the parties. In view of that stipulation, the appeal seems scarcely explicable.
Judgment affirmed, with costs to the defendants. All concur.